                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                           *
 PRODUCTS LIABILITY LITIGATION                                 *
                                                               *          CIVIL ACTION
                                                               *
                                                               *           MDL NO. 2047
                                                               *
                                                               *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                     *
 Mitchell Company Inc v. Knauf Gips KG, et al.,                *
 No. 09-4115                                                   *



                                         ORDER & REASONS

       Before the Court is a motion seeking certification of a builder class filed by named Plaintiff

Mitchell Co. Inc. (“Mitchell”). R. Docs. 20857, 20865. Defendant Taishan opposes the motion. R.

Doc. 22080. Mitchell has filed a reply. R. Doc. 22100. The Court having heard oral argument on

the motion on June 19, 2019, R. Doc. 22274, now rules as follows.

  I.   BACKGROUND

       From 2004 through 2006, a housing boom in parts of the United States and rebuilding

efforts necessitated by Hurricanes Rita and Katrina in the Gulf South led to a shortage of

construction materials, including drywall. As a result, drywall manufactured in China was brought

into the United States and used to construct and refurbish homes in coastal areas of the country,

notably the Gulf and East Coasts. Sometime after the Chinese drywall was installed, homeowners

began to complain of foul-smelling odors, the corrosion and blackening of metal wiring, surfaces,

and objects, and the breaking down of appliances and electrical devices in their homes. See In re

Chinese-Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012),
aff’d, 742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to have been caused by the Chinese drywall.

         These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. Because of the commonality of

facts in the various cases, this litigation was designated as a multidistrict litigation. Pursuant to a

Transfer Order from the United States Judicial Panel on Multidistrict Litigation on June 15, 2009,

all federal cases involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-

2047 before this Court.

         The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused on these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group. 1 Relevant to this Order are the Chinese Defendants. These Defendants include

the principal Chinese-based Defendant, Taishan, namely, Taishan Gypsum Co. Ltd. (“TG”) and

its wholly-owned subsidiary, Taian Taishan Plasterboard Co., Ltd. (“TTP”) (collectively

“Taishan” or “Taishan Entities”). Other Chinese-based Defendants include China New Building

Materials Group (“CNBM Group”), China New Building Materials Co. (“CNBM”), CNBMIT Co.

Ltd. (“CNBMIT”), CNBM USA Corp. (“CNBM USA”), and United Suntech Craft, Inc. (“United


         1
           The Knauf Entities are German-based, international manufacturers of building products, including drywall,
whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”), advertised and sold its Chinese drywall in
the United States. On December 20, 2011, the Knauf Entities and the PSC entered into a global, class Settlement
Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-related, Chinese drywall
claims. In addition to the Knauf Settlement Agreement and after a jury trial in a bellwether case, numerous defendants
in the chain-of-commerce with the Knauf Entities have entered into class settlement agreements, the effect of which
settles almost all the Knauf Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is
approximately $1.1 billion. Although the Court occasionally had to deal with settlement administration and
enforcement issues, with the assistance of Special Master Dan Balhoff, the Knauf portion of this litigation is now
resolved.
                                                          2
Suntech”) (collectively the “CNBM Entities”), as well as the Beijing New Building Materials

Public Limited Company (“BNBM”) and Beijing New Building Material Group (“BNBMG”)

(collectively the “BNBM Entities”).

       The Court’s initial inquiry regarding Taishan involved four cases in this MDL: (1)

Germano v. Taishan Gypsum Co. (Case No. 09-6687); (2) The Mitchell Co. v. Knauf Gips KG

(Case No. 09-4115); (3) Gross v. Knauf Gips KG (Case No. 09-6690); and (4) Wiltz v. Beijing New

Building Materials Public Ltd. (Case No. 10-361).

       The first issues involving Taishan arose when Taishan failed to timely answer or otherwise

enter an appearance in Mitchell and Germano, despite the fact that it had been properly served in

each case. Thus, after an extended period of time, the Court entered preliminary defaults against

Taishan in both cases. Thereafter, the Court moved forward with an evidentiary hearing in

furtherance of the preliminary default in Germano on Plaintiffs’ claimed damages. At the hearing,

the PSC presented evidence specific to seven individual properties, which served as bellwether

cases. Thereafter, on February 19 and 20, 2010, the Court issued detailed Findings of Fact and

Conclusions of Law. On May 11, 2010, the Court issued a Default Judgment against Taishan in

Germano and in favor of Plaintiffs.

       On June 10, 2010, the last day to timely appeal the Default Judgment against them, Taishan

filed a Notice of Appeal in Germano and entered its appearance in Germano and Mitchell. After

Taishan entered its appearance in the MDL, it quickly sought to have the Default Judgment in

Germano and the Preliminary Default in Mitchell vacated for lack of personal jurisdiction.

Because this was the first time Defendants raised jurisdictional issues, the Fifth Circuit remanded

the case to this Court to determine whether this Court indeed has jurisdiction over Taishan.



                                                3
          In the fall of 2010, the Court directed the parties to commence the personal jurisdiction

discovery necessary to resolve Taishan’s motions to vacate. Sometime after the initial discovery,

the parties agreed to expand the discovery beyond the Germano and Mitchell cases to other cases

in which Taishan had been served, including Gross and Wiltz.

          Formal personal jurisdiction discovery of Taishan began in October 2010. Discovery

included the production of both written and electronic documents as well as depositions of

Taishan’s corporate representatives, with each type of discovery proceeding in a parallel fashion.

This discovery was highly contentious, requiring close supervision by the Court. The Court

presided over regularly-scheduled status conferences, conducted hearings, and issued rulings to

resolve numerous discovery-related disputes.

          In June 2011, the PSC filed identical complaints in Federal district courts in Florida,

Virginia, and Louisiana (the “Amorin complaints”). The Amorin complaints include all Plaintiffs

named in the Wiltz, Gross, Abel, and Haya actions. The Florida and Virginia actions were

transferred by the JPML to the MDL; the PSC filed the Louisiana omnibus complaint directly into

the MDL. It is undisputed that the allegations and Plaintiffs named in the Amoin complaints are

identical. According to the PSC, these identical complaints were filed “out of an abundance of

caution,” because “there existed a colorable question regarding the application of the jurisdictional

tests known as the ‘stream-of commerce’ test and the ‘stream-of-commerce-plus’ test reflected in

the plurality opinions in McIntyre and Asahi, as well as Justice Brennan’s concurring opinion in

Asahi.”

          In April 2012, Taishan filed various motions, including motions to dismiss for lack of

personal jurisdiction. On June 29, 2012, over three years since the creation of this MDL and after

a year-and-a-half of personal jurisdiction discovery on Taishan, the Court presided over a hearing
                                                  4
on Taishan’s motions. The Court coordinated its hearing with the Honorable Joseph Farina of the

Florida state court, who had a similar motion involving Taishan’s challenge to personal

jurisdiction.

        On September 4, 2012, this Court issued a 142-page Order regarding Taishan’s motions in

Germano, Mitchell, Gross, and Wiltz, in which the Court denied the motions to dismiss and held

that it maintained personal jurisdiction over Taishan. In re Chinese-Manufactured Drywall Prods.

Liab. Litig., 894 F. Supp. 2d 819 (E.D. La. 2012). The Court also ruled that Taishan was operating

as the alter ego of TG and TTP. The Court certified an interlocutory appeal, and the Fifth Circuit

granted permission to appeal. In January and May of 2014, two different panels of the Fifth Circuit

affirmed this Court’s ruling and held that this Court maintained personal jurisdiction over Taishan,

TG, and TTP. In re Chinese-Manufactured Drywall Prods. Liab. Litig., 753 F.3d 521 (5th Cir.

2014); In re Chinese-Manufactured Drywall Prods. Liab. Litig., 742 F.3d 576 (5th Cir. 2014). The

time for writ of certiorari passed, and the issue of personal jurisdiction over Taishan became firmly

and finally settled. Nevertheless, Taishan refused to voluntarily participate in this suit.

        On June 20, 2014, the Court ordered Taishan to appear in open court on July 17, 2014 to

be examined as a judgment debtor. Taishan failed to appear for the July 17, 2014 Judgment Debtor

Examination, and the Court held Taishan in contempt, ordering that Taishan pay $15,000.00 in

attorneys’ fees to Plaintiffs’ counsel and $40,000.00 as a penalty for contempt; Taishan and any

of its affiliates or subsidiaries be enjoined from conducting any business in the United States until

or unless it participates in this judicial process; and if Taishan violates the injunction, it must pay

a further penalty of twenty-five percent of the profits earned by the Company or its affiliate who

violate the Order for the year of the violation.



                                                   5
       On July 23, 2014, the PSC filed their Omnibus Motion for Class Certification pursuant to

Rule 23(b)(3). Taishan did not appear and, on September 26, 2014, this Court certified a class of all

owners of real properties in the United States, who are named Plaintiffs on the complaints in Amorin,

Germano, Gross, and/or Wiltz (i.e., not an absent class member), asserting claims for remediated

damages arising from, or otherwise related to Chinese Drywall manufactured, sold, distributed,

supplied, marketed, inspected, imported or delivered by the Taishan Defendants. R. Doc. 18028.

       Taishan finally entered an appearance with the Court in February 2015, and, to satisfy the

contempt, Taishan paid both the sum of $15,000.00 in attorneys’ fees to Plaintiffs’ counsel and the

contempt penalty of $40,000.00 in March 2015. On March 17, 2015, the Court ordered Taishan and

the BNBM and CNBM Entities to participate in expedited discovery related to “the relationship

between Taishan and BNBM/CNBM, including whether affiliate and/or alter ego status exists.”

       On March 10, 2016, this Court granted CNBM Group’s motion to dismiss, finding it was

an “agent or instrumentality of a foreign state” within the meaning of the Foreign Sovereign

Immunities Act (“FSIA”), and therefore outside the jurisdiction of this Court under 28

U.S.C. § 1603(b). R. Doc. 20150. The Court determined the tortious activity exception did not

apply because the alleged tortious conduct did not occur within the United States under 28 U.S.C.

§ 1605(a)(5). Further, the Court found the commercial activity exception did not apply, as CNBM

Group did not directly manufacture, inspect, sell, or market drywall in the United States. Because

the PSC failed to present evidence sufficient to overcome the presumption that CNBM Group was

entitled to independent status for purposes of the FSIA, the Court granted the motion and dismissed

CNBM Group from the present litigation.

       After concluding it lacked personal jurisdiction over CNBM Group, on April 21, 2017, the

Court issued a 100-page opinion related to jurisdictional challenges being raised with respect to
                                                 6
CNBM, BNBM Group, and BNBM. The Court found Taishan was an agent of BNBM under

Florida and Virginia law, such that Taishan’s contacts in Florida and Virginia are imputed to

BNBM. This Court further found that CNBM, BNBM Group, and BNBM were part of a single

business enterprise with Taishan under Louisiana law, such that Taishan’s contacts in Louisiana

may be imputed to them, and that the Court has jurisdiction over CNBM, BNBM Group, and

BNBM in relation to Plaintiffs’ claims based on Louisiana law. Also on April 21, 2017, the Court

issued its Findings of Fact and Conclusions of Law related to the June 9, 2015 damages hearing

and adopted the PSC’s damage calculations methodology related to remediation of properties.

       On May 22, 2017, Defendants filed a motion pursuant to 28 U.S.C. § 1292(b) to certify an

interlocutory appeal from this Court’s April 21, 2017 jurisdiction order. Because the Court found

the April 21, 2017 Order & Reasons involved a controlling question of law as to which there was

substantial ground for difference of opinion, and because the Court further found that an

interlocutory appeal might materially advance the ultimate termination of this MDL, on August 4,

2017, the Court certified an interlocutory appeal to the Fifth Circuit pursuant to 28

U.S.C. § 1292(b).

       On August 1, 2017, Defendants filed a motion to dismiss for lack of personal jurisdiction

following the recent U.S. Supreme Court case of Bristol-Myers Squibb v. Superior Court of

California (“Bristol-Myers”), 137 S. Ct. 1773 (2017). Based on Bristol-Myers, Defendants

contested this Court’s findings of personal jurisdiction, class certification, and agency relationship.

On August 14, 2017, Defendants filed a petition for permission to appeal pursuant to 28 U.S.C. §

1292(b) in the Fifth Circuit, in which they argued Bristol-Myers impacted questions raised on

appeal. On August 24, 2017, this Court vacated its 28 U.S.C. § 1292(b) certification order to avoid

piecemeal litigations, noting its duty to address the effect of Bristol–Myers on the jurisdictional
                                                  7
issue before certifying the matter to the Fifth Circuit. Subsequently, on November 30, 2017, the

Court denied Defendants’ motion to dismiss, holding Bristol-Myers did not change this Court’s

jurisdictional findings and class certification.

        On January 2, 2018, the Court denied Defendants CNBM, BNBM Group, and BNBM’s

motion to vacate the default judgments against them. On March 5, 2018, the Court reinstated its order

certifying the interlocutory appeal of its April 21, 2017 order. This issue remains with the Fifth Circuit.

 II.    PENDING MOTION

        In the present motion Mitchell and unnamed Plaintiff Beazer Homes Corporation

(“Beazer”) seek to certify a homebuilder class against Defendant Taishan defined as:

        All persons and entities in the States of Alabama, Mississippi, Louisiana, Georgia,
        Texas, and Florida that used drywall manufactured by Taishan Gypsum Co., Ltd.,
        for the construction, repair, or remodeling of any improvement to real property and
        who incurred any expenses associated with (1) repair or replacement of all or part
        of the defective drywall, and/or (2) repair or replacement of other property damaged
        by the defective drywall, and/or (3) attorneys’ fees and costs in defense of claims
        by affected homeowners, and/or (4) other expenses that were or incurred as part of
        the remediation of the defective drywall, including, without limitation, the cost of
        investigation and expert analysis of the defect, and cost of relocating customers
        displaced by the presence of defective drywall.

        Excluded from the proposed Class are any owners, landlords, or residents of real
        properties located in the United States containing defective Chinese drywall
        manufactured, sold, distributed, supplied, marketed, inspected, imported, or
        delivered by Taishan Gypsum Co. Ltd.; Defendant Taishan, its legal
        representatives, officers, directors, assigns, and successors, or any entity in which
        the Defendant has a controlling interest; the judge to whom this action is assigned
        and members of the judge’s immediate family; claims for personal injury, wrongful
        death, and/or emotional distress; and all persons or entities who properly execute
        and timely file a request for exclusion from the class.

R. Doc. 20857-1 at 8–9. They contend their proposed class meets Rule 23’s certification

requirements. Id. at 1. Taishan disagrees. R. Doc. 22080.




                                                    8
       As an initial matter, in addition to itself, Mitchell offers unnamed Plaintiff Beazer as a class

representative. R. Doc. 20857-1 at 6. Taishan takes issue with Beazer, as it is not a named Plaintiff

and, therefore, may not serve as a class representative. R. Doc. 22080 at 12. Because absent class

members can represent a class only if they “become [named] plaintiffs by amendment of the

Complaint or by intervention,” Johnson v. Am. Credit Co., 581 F.2d 526, 533 n.13 (5th Cir. 1978),

the Court agrees with Taishan and proceeds in its analysis with Mitchell as the only proposed class

representative.

III.   LAW AND ANALYSIS

       Class actions permit representative plaintiffs to litigate their claims on behalf of members

of the class not before the court. The purpose of a class action is to avoid multiple actions and to

allow claimants who could not otherwise litigate their claims individually to bring them as a class.

See Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 349 (1983). A district court has great

discretion in certifying and managing a class action. See Mullen v. Treasure Chest Casino, LLC,

186 F.3d 620, 624 (5th Cir. 1999) (citing Montelongo v. Meese, 803 F.2d 1341, 1351 (5th Cir.

1986). The party seeking class certification bears the burden of proving all the requirements set

out in Rule 23 of the Federal Rules of Civil Procedure. Berger v. Compaq Comput. Corp., 257

F.3d 475, 479 n.4 (5th Cir. 2001).

       Class certification is soundly within the district court’s discretion, and this decision is

essentially a factual inquiry; however, the Court’s analysis generally should not reach the merits

of the plaintiffs’ claims. Vizena v. Union Pac. R.R. Co., 360 F.3d 496, 502-03 (5th Cir. 2004);

Castano v. Am. Tobacco Co., 84 F.3d 734, 744 (5th Cir. 1996). The district court must make

specific findings regarding how the case satisfies or fails to satisfy the requirements of Rule 23.

Vizena, 360 F.3d at 503.
                                                  9
       Plaintiffs seek certification of their claims as a class action under Rule 23(a) and 23(b)(3) of

the Federal Rules of Civil Procedure. R. Doc. 20857-1 at 7, 11. Rule 23 provides in relevant part:

               (a) Prerequisites to a Class Action. One or more members of a class may
       sue or be sued as representative parties on behalf of all only if (1) the class is so
       numerous that joinder of all members is impracticable, (2) there are questions of
       law or fact common to the class, (3) the claims or defenses of the representative
       parties are typical of the claims or defenses of the class, and (4) the representative
       parties will fairly and adequately protect the interests of the class.

               (b) Class Actions Maintainable. An action may be maintained as a class
       action if the prerequisites of subdivision (a) are satisfied, and in addition: . . . . (3)
       the court finds that the questions of law or fact common to the members of the class
       predominate over any questions affecting only individual members, and that a class
       action is superior to other available methods for the fair and efficient adjudication
       of the controversy. The matters pertinent to these findings include: (A) the interest
       of the members of the class in individually controlling the prosecution or defense
       of separate actions; (B) the extent and nature of any litigation concerning the
       controversy already commenced by or against members of the class; (C) the
       desirability or undesirability of concentrating the litigation of the claims in the
       particular forum; (D) the difficulties likely to be encountered in the management of
       a class action.

       Thus, read in combination, Rule 23(a) and 23(b)(3) provide six requirements which must

be met for a group of claims to be certified as a class action—numerosity, commonality, typicality,

adequacy, predominance, and superiority. The Court will address each requirement in turn.

       1. Numerosity – Rule 23(a)(1)

       To demonstrate numerosity, Mitchell must establish that joinder is impracticable through

“some evidence or reasonable estimate of the number of purported class members.” Pederson v.

La. State Univ., 213 F.3d 858, 868 (5th Cir. 2000). While the number of members in a proposed

class is not determinative of this inquiry, the Fifth Circuit has cited with approval Professor

Newberg’s treatise, which “suggest[s] that any class consisting of more than forty members

‘should raise a presumption that joinder is impracticable.’” Mullen v. Treasure Chest Casino LLC,

186 F.3d 620, 624 (5th Cir. 1999).
                                                  10
        In this case, Mitchell contends the proposed class “likely consists of over one hundred

homebuilders.” R. Doc. 20857-1 at 13. Mitchell asks the Court to infer that the number of builders

in the proposed class meets the numerosity requirement, as “Taishan exported more than 87 million

square feet of drywall to the United States, including more than 200,000 sheets to Florida alone.”

R. Doc. 22100 at 7. Mitchell also points to other cases in this MDL, specifically: (1) “the Omnibus

Complaint filed December 9, 2009, by [the] homeowner plaintiffs . . . against . . . Knauf,” which

“named 388 builders and 93 contractors and installers as defendants”; and (2) “the Banner Supply

settlement and/or the Global Distributor settlement” in which “[a]t least 34 builders participated”

with “[a]t least 4 more builders [that] incurred remediation costs [but were] not listed on the

referenced settlement list.” Id. at 3.

        Mitchell’s submission asks the Court to speculate as to the size of the proposed builder

class. However, “While courts do not require evidence of exact size or identity of class members

to satisfy the numerosity requirement, a finding of numerosity may not be based on speculation.”

Byes v. Accelerated Cash Flow, No. 95-200, 1997 WL 285004, at *1 (E.D. La. May 27, 1997).

Accordingly, the Court limits its evaluation of numerosity to non-speculative evidence presented

at the June 17, 2019 evidentiary hearing and in the parties’ briefing.

        Attached to Mitchell’s reply brief is the declaration of Dr. Robert DeMott. R. Doc. 22100-

1. Dr. DeMott states his company was retained by “a number of builders to investigate the impact

of certain gypsum wallboard manufactured in China.” Id. at ¶ 3. He testified that his company was

specifically retained by 14 builders. Id. at ¶ 7. During the evidentiary hearing, Taishan attacked

Dr. DeMott’s testimony on numerosity, contending he lacks the foundation to make any assertions

as to the number of potential class members in this case. Taishan pointed out that one of the



                                                 11
builders Dr. DeMott stated was a potential class member, the Lennar Corporation, has already

settled its claims with Taishan. R. Doc. 22278 at 23:12–14.

       Defendant also presented its own evidence attacking Plaintiff’s claim of numerosity,

pointing to deposition testimony from Mitchell’s corporate representative, Mr. Chester Stefan. R.

Doc. 22277-1 at 2. In his deposition, Mr. Stefan testified as follows:

       Q. Do you know of other home builders that have incurred the same types of
       damages that Mitchell did?
       A. Yes, ma'am.
       Q. Can you name them?
       A. I think we produced a list of all the builders who were on a conference call that
       we had on a regular basis, and there were probably 15 or 20, and on those calls, we
       would discuss our mutual problems.
       Q. Can you name any of them?
       A. Beazer, Lenar, Horton. . . .
       Q. Okay. Can you think of any other home builders?
       A. WCI.
       Q. Okay. Any others?
       A. No names are popping up, but there were about 20 names on the list.

Id. at 103:19–105:16.

       Even crediting Dr. DeMott’s testimony as valid, which Taishan contests, Dr. DeMott points

to only fourteen homebuilders, R. Doc. 22100-1 at ¶ 5; Taishan having settled claims with the

Lennar Corporation leaves Dr. DeMott’s estimate at thirteen potential class members. Looking to

Mr. Stefan’s testimony, that Mitchell compiled a list of approximately twenty homebuilders, which

also included Lennar, places the total number of potential class members, at best, at nineteen. As

a result, the Court finds Mitchell has failed to present “some evidence” suggesting that the

purported class satisfies Rule 23’s numerosity requirement. Pederson, 213 F.3d at 868.

       If numerosity were the only impediment to finding class certification was warranted in this

case, the Court would consider allowing an amendment and supplemental evidence to be

submitted; however, as discussed below, the other requirements for class certification present
                                                12
hurdles even more challenging than establishing numerosity, and there has been little or no

evidence submitted by Plaintiff to support its burden of satisfying Rule 23’s requirements.

        2. Commonality – Rule 23(a)(2)

        Rule 23(a)(2) requires that there be issues of law or fact common to the class. The

commonality requirement is satisfied if at least one issue’s resolution will affect all or a significant

number of class members. James v. City of Dall., 254 F.3d 551, 570 (5th Cir. 2001); Mullen, 186

F.3d at 625. Commonality, unlike predominance, is a very low threshold. James, 254 F.3d at 570.

        Mitchell contends that, although Defendants have already defaulted on the issue of liability

against it, what effect that default might have on the unnamed class members is an open question.

Moreover, Mitchell argues, the extent and type of damages to which the builder class is entitled

must also be decided. Accordingly, Mitchell submits these questions are common to all class

members. Mitchell admits, however, that “[m]embers of the proposed builder Class will . . . need

to produce evidence . . . of their individual damages.” R. Doc. 20857-1 at 18.

        At the surface, the issues of whether and the type of damages to which each proposed class

member is entitled is common to all proposed class members. Upon closer observation, however,

commonality proves fleeting. For example, Mitchell contends some of the builders remediated

homes by replacing the defective drywall, much akin to the damages to which the Court found the

homeowners were entitled, but that others also paid to replace kitchen appliances and HVAC

systems. Mitchell offers no evidence as to the portion of the potential class that falls in this

category. Moreover, Mitchell represents that some homebuilders settled with homeowners

directly, providing the homeowners with the funds necessary to remediate the property; however,

Mitchell has not provided the Court with any evidence suggesting this situation applies to all or

even a significant number of potential class members. Finally, Mitchell alleges some homebuilders
                                                  13
“incurred time and expense investigating the source of the problem and in testing to determine the

cause and extent of the problem,” and that some proposed class members are entitled to damages

for the cost incurred in relocating homeowners while their homes were being remediated, but

Mitchell makes no effort to indicate how many class members sustained these costs. In sum.

although it is unclear whether the class would be entitled to recoup these types of damages,

Mitchell has not presented any evidence indicating that the resolution of at least one of these issues

would affect all or a significant number of class members.

       Moreover, when the Court considers how these issues might be resolved, any argument in

favor of finding commonality further deteriorates. For example, Mitchell seeks to certify a class

consisting of homebuilders in Alabama, Mississippi, Louisiana, Georgia, Texas, and Florida—six

states with distinct laws. Thus, whether and what type of damages each proposed class member

might be entitled to is state specific. As the movant, Mitchell bears the burden of demonstrating

that variations among these state laws do not “pose ‘insuperable obstacles’ to certification.” Spence

v. Glock, 227 F.3d 308, 313 (5th Cir. 2000) (quoting Walsh v. Ford Motor Co., 807 F.2d 1000,

1017 (D.C. Cir. 1986)). It its briefing, Mitchell has not undergone any analysis with respect to the

variations in the applicable states’ laws. The Court finds these “[v]ariations in state law may

swamp any common issues,” Castano, 84 F.3d at 741 (citations omitted), and therefore concludes

these questions are not common to the class.

       Finally, with respect to Mitchell’s argument that an issue common to all class members is

the need for a determination of what preclusive effect the default Mitchell obtained against Taishan

has with respect to the remaining class members, that issue has clearly been resolved with respect

to Mitchell, the only proposed class representative. Although the Court has yet to determine

whether the default applies to the unnamed homebuilders, technically rendering the issue
                                                 14
“common to a significant portion of the class,” Mitchell’s having already obtained a favorable

judgment against Taishan with respect to liability fatally impacts the Court’s typicality and

adequacy analyses, when determining whether Mitchell’s claims are representative of the putative

class. Thus, even accepting that this issue is common to most class members, Mitchell cannot

sustain its burden of demonstrating all of Rule 23’s remaining requirements are met in this case.

       3. Typicality – Rule 23(a)(3)

       Rule 23(a)(3) requires that the claims of the class representatives be typical of the class’s

claims or defenses. Like commonality, the threshold for typicality is low: a class representative

must show similarity between its legal and remedial theories and the theories of the rest of the

class. Mullen, 186 F.3d at 625. Typicality does not require that the claims of the class be identical,

but rather that they share the same essential characteristics—a similar course of conduct, or the

same legal theory. James, 254 F.3d at 571 (quoting 5 JAMES WM. MOORE               ET AL.,   MOORE'S

FEDERAL PRACTICE ¶ 23.24[4] (3d ed. 2000)).

       Mitchell seeks damages for remediating homes it built using defective drywall

manufactured by Taishan. Taishan takes issue with the fact that Mitchell, unlike many members

of the proposed class, does not seek damages for directly remediating homes built with defective

Chinese drywall. Rather, Mitchell seeks damages for a settlement reached with one of its client.

Taishan points to the following exchange with Mitchell’s corporate representative:

       Q. So Mitchell is not an example of a home builder that went in and
       remediated the properties themselves by removing and replacing drywall? .
       ...

       A. In respect of Taishan, that’s correct. . . . .

       Q. Okay. So Mitchell is not an example of a home builder that went in and
       replaced all of the kitchen appliances for all of the homes that had Chinese
       drywall?
                                                   15
       A. Not in respect of Taishan drywall. . . .

       Q. Okay. So The Mitchell Company is not an example of a home builder
       that paid to relocate all of its homeowners that had Taishan drywall?

       A. That’s correct. . . .

       Q. So Mitchell Company is not an example of a home builder that resolved
       its Chinese drywall claims with its homeowners by writing checks to each
       of the homeowners?

       A. That’s correct, in respect to Taishan.

R. Doc. 22080-7 at 52:3–8; 54:18–21; 56:7–10; 100:19–22.

       Taishan’s point, that Mitchell, by its own admission, is not representative of the class as a

whole, is well taken. See R. Doc. 22080 at 23–24. Accordingly, the Court concludes Mitchell has

failed to show its claims are typical of the class.

       4. Adequacy – Rule 23(a)(4)

       Rule 23(a)(4) demands that the named class representative fairly and adequately represents

the claims of the other class members. There can be differences between the position of class

representatives and other class members so long as these differences do not “create conflicts

between the named plaintiffs’ interests and the class members’ interests.” Mullen, 186 F.3d at 626.

A district court should evaluate whether the class representative has a sufficient stake in the

outcome of the litigation, and whether the class representative has interests antagonistic to the

unnamed class members. Id. (citing Jenkins v. Raymark Indus., 782 F.2d 468, 472 (5th Cir. 1972)).

In addition, the district court should inquire into the zeal and competence of the class

representatives’ counsel and into the class representatives’ willingness to take an active role in the

litigation and to protect the interests of absentees. Berger v. Compaq Comp. Corp., 257 F.3d 475,

479 (5th Cir. 2001).
                                                   16
        Although the proposed class representative in this case, Mitchell, has actively pursued the

case as a class action since its inception, foreseeable conflicts might arise between Mitchell and the

proposed class members. Specifically, the determination of whether Taishan is precluded from

disputing liability with respect to the unnamed class members poses a potential conflict between

Mitchell’s interests and those of the proposed members of the class. Mitchell, having already

obtained a default against Taishan, might plausibly be less aggressive in pursuing a finding of

liability in favor of the remaining class members. This issue is compounded by the possibility that

this Court or the transferor court might determine Mitchell’s default against Taishan does not

preclude Taishan from denying liability with respect to the remaining class members. Finally, several

differences exist regarding the specifics of each Plaintiff’s claim that might cause Mitchell to

vigorously represent some, but not all, of the proposed class. Thus, the Court finds Mitchell cannot

fairly and adequately represent the proposed class of plaintiffs in this matter under Rule 23(a)(4). 2

        5. Predominance – Rule 23(b)(3)

        Rule 23(b)(3) requires that the class share common issues of law or fact that predominate

over the questions affecting individual class members. Predominance is established where

common answers to common questions are likely to “drive the resolution of the [instant]

litigation.” See Walmart-Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“[W]hat matters to class

certification is not the raising of common ‘questions'—even in droves—but, rather the capacity of

a classwide proceedings to generate common answers apt to drive the resolution of the litigation.”

(citing Richard A. Nagareda, The Preexistence Principle and the Structure of the Class Action,

103 COLUM. L. REV. 149, 132 (2003))). In Amgen Inc. v. Conn. Ret. Plans & Trust Funds, the



        2
         The Court notes, however, that it is undisputed that proposed class counsel, Ms. Elizabeth Cabraser and
Mr. Steven Nicholas, are qualified to represent the class.
                                                       17
Supreme Court explained, “Rule 23(b)(3) . . . does not require a plaintiff seeking class certification

to prove that each ‘elemen[t] of [her] claim [is] susceptible to classwide proof.’” 568 U.S. 455,

469 (2013). Rather the rule requires common questions “predominate over any questions affecting

only individual [class] members.” Id at 468 (quoting Fed. R. Civ. P. 23(b)(3)).

       In its predominance analysis, a district court should consider how the cases would proceed

to trial, that is, whether any cases would require individual trials on particular issues. See Castano,

84 F.3d at 744–45 (finding certification was inappropriate where individual trials would be

necessary to determine an element of the plaintiffs' fraud claims). To satisfy Rule 23(b)(3)'s

requirement that common questions of law and fact predominate, “the predominance test asks

whether a class suit for the unitary adjudication of common issues is economical and efficient in

the context of all the issues in the suit.” 2 NEWBERG ON CLASS ACTIONS § 4:25 (4th ed. 2010); see

also Amchem, 521 U.S. at 623 (“The Rule 23(b)(3) predominance inquiry tests whether proposed

classes are sufficiently cohesive to warrant adjudication by representation.” (citing 7A Wright,

Miller, & Kane 518–19)).

       In this case, Mitchell brings claims based on: negligence/gross negligence, No. 09-4115,

R. Doc. 1-1 at ¶ 34–41; strict products liability, id. at ¶ 42–56; unjust enrichment, id. at ¶ 57–61;

indemnity, id. at ¶ 62–70; implied warranty of merchantability, id. at ¶ 71–78; and express

warranty, id. at ¶ 79–84. Mitchell also alleges breaches of implied and express warranties arising

under the laws of Alabama, Mississippi, Louisiana, Georgia, and Texas. Id. at ¶ 73, 80. Although

Plaintiffs seek to certify a class of persons and entities based in Alabama, Mississippi, Louisiana,

Georgia, Texas, and Florida, R. Doc. 20857-1 at 8–9, and despite Defendants having been found

liable for these damages with respect to Mitchell, whether the proposed class members, and

Mitchell itself, are entitled to certain types of remediation damages remains to be determined. As
                                                  18
stated previously, however, given the state-specific and Plaintiff-specific nature of these claims,

beyond a superficial level, this issue is not common to all class members. Plainly, if a plaintiff fails

to show commonality, it cannot sustain its burden of demonstrating that “questions of law or fact

common to class members predominate over any questions affecting only individual members.”

Fed. R. Civ. P 23(b)(3). Thus, the Court concludes Mitchell has failed to bear its burden of

demonstrating predominance.

         6. Superiority – Rule 23(b)(3)

         Under Rule 23(b)(3), a district court must evaluate four factors to determine whether the

class action format is superior to other methods of adjudication: (1) the class members’ interest in

individually controlling their separate actions, (2) the extent and nature of existing litigation by

class members concerning the same claims, (3) the desirability of concentrating the litigation in

the particular forum, and (4) the likely difficulties in class management. 3 The Fifth Circuit has

noted that there is an important relationship between the superiority analysis and the predominance

analysis. Exxon, 461 F.3d at 604. Where common issues do not predominate, any effort to conduct

a class action “would denigrate in practice into multiple lawsuits separately tried.” Id. (quoting

Fed. R. Civ. P. 23(b)(3) advisory committee’s notes).

         In this case, Mitchell argues class action litigation is a superior format of adjudication

because it will minimize the risk of non-uniformity of results and maximize judicial efficiency.

However, like the predominance inquiry, “the superiority analysis is fact-specific and will vary


    3
          The Fifth Circuit in Castano advised that a district court’s superiority analysis should include consideration
of the negative impact upon a defendant of certification of a mass tort. 84 F.3d at 746. The court noted that class
certification magnifies unmeritorious claims, increases plaintiffs’ damage awards, and creates “insurmountable
pressure” upon defendants to settle, all of which could be tantamount to “judicial blackmail.” Id. In this case,
Defendant might benefit from class certification, as it offers finality to its liability—because this proposed class action
has been pending since 2009, potential class members’ claims have been tolled for purposes of the statute of limitations
since that date until the issuance of this Order & Reasons.
                                                           19
depending on the circumstances of any given case.” Robertson v. Monsanto Co., 287 F. App’x

354, 361 (5th Cir. 2008) (citing 7AA Wright, Miller, & Kane, Federal Practice & Procedure §

1783, at 322 (3d ed. 2005)). Here, because “the predominance of the individual issues . . . detract

from the superiority of the class action device,” In re FEMA Trailer Formaldehyde Prods. Liab.

Litig., No. MDL 071873, 2008 WL 5423488, at *15 (E.D. La. 2008), “whatever advantages might

follow from class treatment . . . would surely be overwhelmed by the confusion, time and expense

resulting from the countless minitrials on breach, causation and damages,” Bevrotte v. Caesars

Entm’t Corp., No. 11-543, 2011 WL 4634174, at *5 (E.D. La. Oct. 4, 2011). Accordingly, the

Court finds a Class action is not the superior method of adjudication of this matter.

IV.    CONCLUSION

        For the foregoing reasons,

           IT IS ORDERED that Mitchell Company’s motion for class certification, R. Docs.

20857, 20865, be and hereby are DENIED.



           New Orleans, Louisiana, this 8th day of July, 2019.



                                                           UNITED STATES DISTRICT JUDGE




                                                20
